Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 and 31 of 17/473835 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,844,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the method of ablation with similar parameters.
Regarding Claim 29 U.S. Patent No. 10,844,880 B2  teaches a hydraulic control system for a material handling vehicle, the material handling vehicle including a supply passage for receiving pressurized fluid from a pump (Claim 1), a return passage for providing fluid communication with a reservoir tank (Claim 1), at least one hydraulic actuator (Claim 1) configured to raise and lower a fork assembly of the material handling vehicle (Claim 1), the hydraulic control system comprising: a controller (Claim 1) in communication with a sensor for detecting a height of the fork assembly (Claim 1); and a valve (low pressure control valve) for adjusting a pressure relief threshold for the hydraulic control system (Claim 1), operable with the controller, based on the height of the fork assembly (Claim 1); wherein the valve for adjusting the pressure relief threshold is configured to change the pressure relief threshold from a first pressure relief threshold (signified by an open position) for a first range of fork assembly heights (for heights below or before reaching the predetermined elevated height) to a second pressure relief threshold (signified by a closed valve position) for a second range of fork assembly heights when the height of the fork assembly is outside the first range of fork assembly heights, as detected by the sensor (see claims 1,6 and 7).
Regarding Claim 31 is also taught by claim1 of  U.S. Patent No. 10,844,880 B2.
Reasons for Allowance:
Claims 29-33 are objected to for being dependent on a rejected base claim. Claims 18-28 and 34-37 are allowed. Regarding Claim 18-28, 30 and 32-37 Yahner (US 9, 360,023 B2) teaches a hydraulic control system of a material handling vehicle (Fig 1-2), the material handling vehicle including a pump (64) in fluid communication with a supply passage (Fig 1-2), a reservoir (66) in fluid communication with a return passage (85), a fork assembly attached to a mast (Fig 1), a high pressure relief valve (78) configured to provide fluid communication from the supply passage to the reservoir (66) when a pressure upstream of the high pressure relief valve exceeds a high pressure threshold (Fig 3), a first low pressure relief valve (86) connected between the supply passage (73) and the return passage (85), and a first low pressure control valve (75) arranged upstream of the first low pressure relief valve (86), the method comprising: detecting an elevated height of the fork assembly using sensor (67) (see Fig 2). However, Yahner remains silent regarding wherein the at least one valve being configured to change a pressure relief threshold of the hydraulic control system between a first pressure relief threshold and a second pressure relief threshold based on the height of the fork assembly sensed by the height sensor. Similarly for claim 34 the prior art remains silent regarding the controller being configured to: measure the pressure in the supply passage; measure the height of the fork assembly; and determine if the measured pressure is above a predetermined pressure threshold corresponding to the height of the fork assembly; wherein when the measured pressure is below the predetermined pressure threshold corresponding to the height of the fork assembly, the variable pressure relief valve is set to a pressure relief setting that is configured to relieve pressure at a pressure that is above the measured pressure.
Similarly, Bissbort et al. (US 2014/0250877 A1); Lunzman (US 5,701,933) and Dammeyer et al. (US 2013/0183127 A1) and Gall et al. (US 5, 313,873) all teach devices that have similar hydraulic architecture that is utilized for lifting an implement but they all remain silent regarding the above missing limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/               Primary Examiner, Art Unit 3745